Case: 13-10127      Document: 00512725643         Page: 1    Date Filed: 08/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 13-10127                              FILED
                                                                           August 7, 2014
                                                                           Lyle W. Cayce
WILLIAM BOYD PIERCE,                                                            Clerk

                                                 Plaintiff-Appellant

v.

RICK THALER; BRUCE ZELLER; JOHN ADAMS; J. BAKER; LARRY
BERGER; BRIAN CLARK; MACK HUGHES; BENJAMIN LEEAH,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:11-CV-266


Before STEWART, Chief Judge, and WIENER and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant William Boyd Pierce, Texas prisoner # 1208957,
appeals the summary judgment dismissal of his 42 U.S.C. § 1983 claim for
injunctive relief against Dr. Mack Hughes, a prison dentist. Pierce contends
that Dr. Hughes acted with deliberate indifference by refusing to provide him
with dentures.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10127       Document: 00512725643   Page: 2    Date Filed: 08/07/2014


                                  No. 13-10127

      In this court, Pierce has expressly waived his claim for compensatory
relief against Dr. Hughes, so we have not considered that claim. Neither have
we considered the dismissal of the remaining defendants and other claims that
Pierce raised in the district court because he has abandoned any claims of error
by failing to brief a challenge to these dismissals. See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).
      We review the grant of a motion for summary judgment de novo,
applying the same standard as the district court. Nickell v. Beau View of
Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011).         Summary judgment is
appropriate if the record discloses “that there is no genuine dispute as to any
material fact and that the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a).
      Dr. Hughes’s summary judgment evidence shows that he provided dental
treatment to Pierce, but was precluded by prison policy from furnishing the
dentures that Pierce wanted and believed he was entitled to receive. The
evidence of treatment shows that Dr. Hughes was not deliberately indifferent
to Pierce’s serious medical needs, even though Pierce disagreed with the
treatment and was not satisfied with Dr. Hughes’s failure to provide dentures.
See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006); Banuelos v.
McFarland, 41 F.3d 232, 235 (5th Cir. 1995).
      The judgment of the district court is AFFIRMED.




                                        2